                                                                                         1                                 UNITED STATES DISTRICT COURT
                                                                                                                                DISTRICT OF NEVADA
                                                                                         2

                                                                                         3    UNITED STATES OF AMERICA,
                                                                                                                                                        CASE NO.: 2:17-cr-00169-KJD-VCF
                                                                                         4                             Plaintiff,
                                                                                                                                                   FINDINGS OF FACT, CONCLUSIONS
                                                                                         5    vs.                                                        OF LAW AND ORDER

                                                                                         6    GERARDO MORENO,

                                                                                         7                             Defendant.

                                                                                         8                                          FINDINGS OF FACT
                                                                                         9          Based on the Stipulation of counsel, and good cause appearing therefore, the Court finds that:
                                                                                        10          1. Defendant’s wife, Marytere Avila, is currently incarcerated in Florence McClure
                          6600 W. Charleston Blvd., Ste. 124, Las Vegas, Nevada 89146
KAREN A. CONNOLLY, LTD.




                                                                                        11
                             Telephone: (702) 678-6700 Facsimile: (702) 678-6767




                                                                                                    Women’s Correctional Center. Her caseworker expects her to be released “sometime in
                                                                                        12          2020.” In his wife’s absence, Defendant is the sole provider for their two young children,
                                                                                        13          ages 4 and 6 years old.
                                               Karen A. Connolly




                                                                                        14          2. Defendant has been out of custody without incident since May 25, 2017.
                                                                                        15          3. Since there is no-one else to care for the young children, the parties agree to extend
                                                                                        16          Defendant’s surrender date.
                                                                                        17                                                 ORDER
                                                                                        18          IT IS THEREFORE ORDERED that the Surrender date currently scheduled for February 25,
                                                                                                                                  Friday, July 10, 2020 before the hour of ____________,
                                                                                        19 2020, before 12:00pm, be continued to ____________________,                      12:00 p.m.
                                                                                        20 at the institution designated by the BOP.

                                                                                        21          DATED this 6th        day of February 2020.
                                                                                        22

                                                                                        23                                                  UNITED STATES DISTRICT JUDGE
                                                                                        24

                                                                                        25

                                                                                        26

                                                                                        27

                                                                                        28

                                                                                             Stip to Continue Surrender Date.wpd
                                                                                                                                               3
